TRANSFER ORDER WITH SIMULTANEOUS SEPARATION AND REMAND
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiff in an action pending in the Eastern District of Louisiana has moved, pursuant to Rule 7.4, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001), asking the Panel to vacate its order conditionally transferring the action to the District of Rhode Island for inclusion in MDL No. 1842. Responding defendants C.R. Bard, Inc. (Bard) and its wholly-owned subsidiary, Davol, Inc. (Davol), support transfer of the action.
After considering all argument of counsel, we find that this action involves common questions of fact with actions in this litigation previously transferred to the District of Rhode Island, and that transfer of the action to the District of Rhode Island for inclusion in MDL No. 1842 will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. We further find that transfer of this action is appropriate for reasons that we set out in our original order directing centralization in this docket. In that order, we held that the District of Rhode Island was a proper Section 1407 forum for products liability actions involving allegations relating to the recall of several models of an allegedly defective prescription medical device known as the Composix Kugel Hernia Patch (the Patch) — used to surgically repair soft-tissue defects, most commonly in-cisional hernias of the abdominal region. See In re Kugel Mesh Hernia Patch Products Liability Litigation, 493 F.Supp.2d 1371 (J.P.M.L.2007).
Also, we are persuaded by plaintiffs alternative request that the claims in this action involving the Davol Salute La-proscopic 38cm Sterile Implant Cartridge (the Davol Fixation device) — which was used to staple a Patch to plaintiffs abdomen, and which plaintiff alleges contained defective staples — are not appropriate for inclusion in Section 1407 proceedings in this docket. While there may be some slight overlap in discovery, claims involv*1364ing the Davol Fixation device do not share sufficient questions of fact with previously centralized MDL No. 1842 actions, and coordination between the transferor and transferee courts can minimize any inefficiencies. Accordingly, plaintiffs claims relating to the Davol Fixation device should be separated and simultaneously remanded to the Eastern District of Louisiana.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, this action is transferred to the District of Rhode Island and, with the consent of that court, assigned to the Honorable Mary M. Lisi for inclusion in the coordinated or consolidated pretrial proceedings occurring there in this docket.
.IT IS FURTHER ORDERED that claims relating to the Davol Fixation device are separated and remanded, pursuant to 28 U.S.C. § 1407(a), to the Eastern District of Louisiana.